DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Een et al. WO 2009/067055.  Applicant arguments and amendments filed 5/24/21 are sufficient to overcome the previously cited prior art.  Applicant argues Een in view of Young et al. USPN 5827253 does not teach the first substrate nested with a portion of the second substrate in the first or second plurality of rugosities.  Applicant argues Young is merely talking about joining a flat topsheet with a flat backsheet in a face to face manner and does not teach or suggest the two substrates nested in a rugosity.  The claims are interpreted in light of the specification and figure 19A of the present invention shows rugosities or wrinkles in both first substrate 302 and second substrate 304 where the frequency and amplitude of these rugosities in each substrate are clearly shown to be the same such that the rugosities in first substrate 302 fit inside the rugosities in second substrate 304. The examiner has previously interpreted the combination of Een/Young as teaching nesting substrates in that the topsheet is placed inside the backsheet and together they form rugosities (wrinkles) in the belt portion of Een. However, Een Figure 2a does not show the rugosities nested inside one another.  The belt laminate of Een at Figure 2a shows the rugosities on opposite surfaces of the belt, which does not meet the claimed structure.  Thus, Applicant’s arguments are persuasive and the claims are allowed. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781